On Appellees' Motion for Rehearing.
The objections made by counsel for appellants to the submission to the jury of special issue No. 7 have been re-examined, and the same will now be set out in full, and were as follows: I
“Defendants except and object to the submission of Special Issue No. 7, because of each and all of the reasons heretofore- given to Special Issue No. 6. Further because it allows and permits the jury to consider whether said plaintiff might or should have reasonably expected to receive from the said Toy Spence without taking into consideration whether said child would have- lived or not, and without taking into consideration whether she would have made these contributions or not, and it further assumes that the said Toy Spence would have made said contributions to the plaintiffs in this case, and further allows apd permits the jury to take into consideration for the loss or contribution, whether cash, money or property, love, affection, care and attention and as to limiting the same to the monetary value thereof, and the jury-might consider that contributions means or is understood to mean the attention and care that a child might give to its parents in their old age, regardless of whether it is money or not or property, and also allows the jury to consider that the said contributions means the affection and attention that the said Toy *421Spence might have given to the said plaintiffs in this case, and, therefore, is more onerous upon the defendant than the law justifies or warrants, and in this connection the defendants here and now request the court to define the word ‘contributions’ as used in Special Issue No. 7, and also as used in Special Issue No. 6, and further define the phrase ‘reasonably prudent’ as used in Special Issue No. 7, and in this connection the defendants request the court to submit to the jury, that is, the defendant, Employers’ Casualty Company, alone, the issue as to whether or not at the time said accident occurred, and at the time said policy introduced in evidence was written, said automobile was in fact and in truth the property of J. Earle Kuntz, the defendant, and further requests the court to submit to the jury whether or not said J. Earle Kuntz had at the time the policy was issued and continuously up to the time of the accident in question a mortgage on said car, and whether or not said ear had only been conditionally sold to J. Earle Kuntz, and whether or not said J. Earle Kuntz executed a conditional sales contract, dated November 12, 1929, introduced in - evidence in this ease, wherein said conditional sales contract provided that the title to said authomobile was in the General Motors Acceptance Corporation until the entire sum or amount due under said conditional sales contract had been paid.”
The objections urged to special issue No. 6 embodied some of those quoted above, and were of like tenor and effect.
And, upon more mature consideration, we have reached the conclusion that none of those objections was sufficient to suggest to the court the point made in the argument presented in appellants’ briefs that special issue No. 7 was multifarious and improperly submitted two special issues, to wit, whether or not, if Toy Spence had not been hilled in the accident in controversy, she would have made contributions in property or money to the support of her parents after she should have reached the age of majority; and, second, the present value of such contributions, if any. Indeed, we believe that the objections made were so numerous and in such general terms that they would likely tend to obscure and cause the court to overlook the vice of multifariousness in special issue No. 7.
And, in answer to the doubt intimated by us in our original opinion of the sufficiency of proof to support the finding by the jury of damages awarded, counsel for appellees have called our attention to the absence of any complaint made by appellants in their motion for new trial in the trial court, and of any assignment of error presented here complaining that the evidence was insufficient to support the finding of damages awarded by the jury; also to the provisions of articles 4671 and 4675, Revised Civil Statutes, giving a right of action to parents for the death of their children resulting from the negligence- of another person, and article 4677, reading as follows: “The jury may give such damages as they think proportionate to the injury resulting from such death. The amount so recovered shall be divided among the persons entitled to the benefit of the action, or such of them as shall then be alive, in such shares as the jury shall find by their verdict.”
And counsel have also called our attention to the following decisions affirming recoveries by parents for damages of the same kind as were awarded in this ease which were recovered by parents for the deaths of minors, some of which were of like tender ages as Toy Spence; all by reason of the fact that under the provisions of article 4677 a determination of such damages was exclusively within-the province of the jury, such as: Houston City St. Ry. Co. v. Sciacca, 80 Tex. 350, 16 S. W. 31; Flippen-Prather Realty Co. v. Mather (Tex. Civ. App.) 207 S. W. 121; Schaff v. Young (Tex. Civ. App.) 264 S. W. 582; Southwestern Portland Cement Co. v. Bustillos (Tex. Civ. App.) 216 S. W. 268; San Antonio Traction Co. v. Young (Tex. Civ. App.) 141 S. W. 572; St. Louis, B. & M. R. Co. v. Watkins (Tex. Civ. App.) 245 S. W. 794; Oil Belt Power Co. v. Touchstone (Tex. Civ. App.) 266 S. W. 432, and Galveston, H. & N. Ry. Co. v. Olds (Tex. Civ. App.) 112 S. W. 787, 788.
For the reasons stated, the appellees’ motion for rehearing is granted; our former orders sustaining the assignment of error to the submission of special issue No. 7 and reversing and remanding the cause to the trial court for another trial are set aside; the assignment last mentioned is overruled, and the judgment of the trial court is affirmed; our former opinion as to all other assignments of error being adhered to and reaffirmed.